Order adjudging appellant guilty of contempt of
court and directing his imprisonment modified by staying the order of commitment issued thereunder for a period of six months from the date of the entry of this order of modification, and as so modified affirmed, without costs. Upon production of the children within that time the Special Term may proceed to determine as to their custody under the pending habeas corpus proceeding; and upon the production of the children the appellant will be purged of his contempt. In the meantime the appellant is discharged from custody. Appeal from order denying appellant’s application for order directing vacation of order punishing him for contempt dismissed, without costs. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.